TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2018



                                     NO. 03-17-00042-CR


                                Felix Sanchez-Saravia, Appellant

                                                v.

                                  The State of Texas, Appellee


        APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                 AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment of conviction. Therefore, the Court affirms the district court’s

judgment of conviction. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.